IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40580
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

IGNACIO MARTINEZ-TOVAR,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-110-01
                       --------------------
                          October 1, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ignacio Martinez-Tovar ("Martinez"), federal prisoner # 82731-

079, appeals the district court's denial of his 18 U.S.C.

§ 3582(c)(2) motion for reduction of his sentence for attempted

illegal reentry into the United States after deportation. Martinez

argues that he is entitled to a sentence reduction under Amendment

632 to the sentencing guidelines because the amendment clarified




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                          No. 02-40580
                                               -2-

U.S.S.G.    §    2L1.2's        enhancement       for     deportation   following     an

aggravated felony conviction.

     Pursuant to 18 U.S.C. § 3582(c)(2), a sentencing court may

reduce a term of imprisonment "based on a sentencing range that has

been subsequently lowered by the Sentencing Commission . . . , if

such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission."                     Section 3582(c)(2) applies

only to amendments to the sentencing guidelines that operate

retroactively, as set forth in subsection (c) of the applicable

policy statement, U.S.S.G. § 1B1.10.                    See   United States v. Drath,

89 F.3d 216, 217-18 (5th Cir. 1996).

     Amendment 632 is not listed in U.S.S.G. § 1B1.10(c), p.s.

Thus, an    18        U.S.C.    §    3582(c)(2)     sentence     reduction    based   on

Amendment       632     would       not    be   consistent     with   the    Sentencing

Commission's policy statement.                   See id. at 218.        Amendment 632

therefore cannot be given retroactive effect in the context of an

18 U.S.C. § 3582(c)(2) motion.                  See id.

     In light of the foregoing, the district court lacked the

authority to reduce Martinez's sentence pursuant to 18 U.S.C.

§ 3582(c)(2).          See United States v. Lopez, 26 F.3d 512, 515 & n.3

(5th Cir. 1994).          The district court's order denying Martinez's

motion for reduction of sentence is AFFIRMED.